Case: 10-20425 Document: 00511476047 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011

                                       No. 10-20425                         Lyle W. Cayce
                                                                                 Clerk

SHARON M. SCOTT, Independent Executrix for the Estate of Edward O.
Matthews; JUNE REGISTER, Co-Trustee of the Dorothy J. Matthews
Marital Trust; LANDIS KRIEGEL, Co-Trustee of the Dorothy J. Matthews
Marital Trust; SALVADOR E. RODRIGUEZ, Co-Trustee of the Dorothy J.
Matthews Marital Trust,

                                                   Plaintiffs – Appellants
v.

UNITED STATES OF AMERICA,

                                                   Defendant – Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:00-CV-4131


Before JONES, Chief Judge, and KING and BARKSDALE, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for essentially the reasons
set forth by the district court in its Memorandum Opinion, Matthews v. United
States, 2010 WL 2305750 (S.D. Tex. June 8, 2010).
       AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.